139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter BASSO, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 97-15105.
United States Court of Appeals, Ninth Circuit.
Feb. 18, 1998.

Appeal from the United States District Court for the Northern District of California Eugene F. Lynch, District Judge, Presiding Submitted February 13, 1998** San Francisco, California.
Before HUG, Chief Judge, FERNANDEZ and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Peter Basso appeals the district court's dismissal of his appeal from the Social Security Administration for lack of jurisdiction.  We review a dismissal for lack of subject matter jurisdiction de novo.  Evans v. Chater, 110 F.3d 1480, 1481 (9th Cir.1997).


3
The district court correctly concluded that it lacked subject matter jurisdiction.  Basso failed to exhaust his administrative remedies pursuant to 42 U.S.C. § 405(g).  He also failed to allege a "colorable" constitutional claim, and thus does not come within the exception to § 405(g).  See Hoye v. Sullivan, 985 F.2d 990, 991 (9th Cir.1992).  Thus, we affirm the district court's dismissal of this case for lack of subject matter jurisdiction.

AFFIRMED


**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3